Title: To George Washington from Thomas Jefferson, 3 June 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] June 3. 93.

Th: Jefferson respectfully submits to the President the draught of a letter to mister Hammond on the subject of the prizes taken by the Charleston privateers. Mr Randolph has read & approved it. he has had no opportunity of communicating it to the Secretaries

of the Treasury & War. the former is still prevented from coming to town by the situation of his family.
